                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JOYE SCHMELING, individually and
on behalf of all others similarly situated,

                       Plaintiff,

               v.                                              Case No. 20-C-768

UNITED COLLECTION BUREAU, INC.,

                       Defendant.


                                    DECISION AND ORDER


       Plaintiff Joye Schmeling, individually and on behalf of all others similarly situated, filed

this action on August 25, 2020, alleging Defendant United Collection Bureau, Inc. (UCB) violated

the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. §§ 1692 et seq., when UCB sent a

letter to Schmeling seeking to collect a debt she owed to JPMorgan Chase Bank, N.A. Presently

before the court is UCB’s motion to dismiss the amended complaint for failure to state a claim.

For the following reasons, UCB’s motion will be granted.

                                       LEGAL STANDARD

       A Rule 12(b)(6) motion tests the sufficiency of the complaint to state a claim upon which

relief can be granted. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990); see Fed. R.

Civ. P. 12(b)(6). When reviewing a motion to dismiss under Rule 12(b)(6), the court must accept

all well-pleaded factual allegations as true and draw all reasonable inferences in the light most

favorable to the nonmoving party. Gutierrez v. Peters, 111 F.3d 1364, 1368–69 (7th Cir. 1997);

Mosley v. Klincar, 947 F.2d 1338, 1339 (7th Cir. 1991). Rule 8 mandates that a complaint need

only include “a short and plain statement of the claim showing that the pleader is entitled to relief.”




         Case 1:20-cv-00768-WCG Filed 10/30/20 Page 1 of 7 Document 24
Fed. R. Civ. P. 8(a)(2). The plaintiff’s short and plain statement must “give the defendant fair

notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007). While a plaintiff is not required to plead detailed factual allegations, she

must plead “more than labels and conclusions.” Id. A simple, “formulaic recitation of the elements

of a cause of action will not do.” Id. A claim is plausible on its face when “the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009).

                    ALLEGATIONS OF THE AMENDED COMPLAINT

       Schmeling, a Wisconsin resident, originally incurred and defaulted on a financial

obligation owed to JPMorgan Chase Bank, N.A. UCB, a corporation formed under the laws of

Ohio, regularly engages in the collection of defaulted consumer debts owed to others. On July 7,

2019, UCB mailed a letter to Schmeling in its capacity as a debt collector. The letter informed

Schmeling that a debt she incurred with JPMorgan Chase Bank, N.A. was placed with UCB for

collection.

       The July 7, 2019 letter was the first of three letters from UCB to Schmeling. It stated that

the “Creditor” is “JPMorgan Chase Bank, N.A.,” the “Account Balance” is “$1352.74,” and

advised Schmeling that “[t]his is an attempt to collect a debt by [UCB], a debt collector, and any

information obtained will be used for that purpose.” Dkt. No. 18-1 at 1. The letter also included

an offer of settlement, which was $541.10, or 40% of the Account Balance. Id.; Dkt. No. 21 at 3.

The language of the offer provided: “If you are interested in a reduction of the balance, we are

authorized to offer you a settlement for $541.10. We are not obligated to renew this offer.” Dkt.

No. 18-1 at 1.

       UCB followed its initial correspondence to Schmeling with letters on July 9, 2019, and

October 9, 2019, each extending different settlement offers further discounting the total settlement
                                                 2

         Case 1:20-cv-00768-WCG Filed 10/30/20 Page 2 of 7 Document 24
amount. Id.; Dkt. No. 18-2 at 1; Dkt. No. 18-3 at 1. The July 9, 2019 letter discounted UCB’s

July 7, 2019 reduced-balance settlement offer by 5% (35% of the Account Balance), and the

October 9, 2019 letter discounted UCB’s July 7, 2019 reduced-balance settlement offer by another

10% (30% of the Account Balance). Dkt. No. 18-2 at 1; Dkt. No. 18-3 at 1. In the July 9, 2019,

and October 9, 2019 letters, UCB also offered multiple-payment options with installments over

two, twelve, or twenty-four months to settle the full balance being collected by UCB. Id. Directly

following the terms of the settlement offers in the letters, UCB included the statement: “We are

not obligated to renew this offer.” Id.

       Schmeling alleges the statement in UCB’s July 7, 2019 letter, “‘[w]e are not obligated to

renew this offer[,]’ is materially false, deceptive, and misleading because UCB is always obligated

by the creditor to renew the offer stated in the [l]etter.” Dkt. No. 18 at 4. Schmeling also alleges

the same statement “is a materially false statement because it influences the unsophisticated

consumer’s decision to pay [d]ebt.” Id. She asserts that the July 7, 2019 letter violated the FDCPA

by using a false, deceptive, or misleading representation or means that in one or more ways violates

15 U.S.C. § 1692e. Id. at 7. Specifically, Schmeling alleges UCB’s July 7, 2019 letter violates

§ 1692e(2)(A) by falsely representing the character, amount, or legal status of any debt; and

§ 1692e(10) by using any false representation or deceptive means to collect or attempt to collect

any debt or to obtain information concerning a consumer. Id.

       Schmeling, like many FDCPA plaintiffs, filed her action as a putative class action lawsuit

on behalf of herself and all other persons to whom UCB mailed its letter(s) at a Wisconsin address.

This, of course, significantly increases the value of her case from the maximum of $1,000 in

statutory damages that would otherwise apply. In a class action, should its letter be found to violate

the FDCPA, UCB faces not only statutory damages for each letter it sent out subject to the cap of

the lesser of $500,000 or 1 per centum of its net worth, but also the substantial attorneys’ fees and
                                                  3

         Case 1:20-cv-00768-WCG Filed 10/30/20 Page 3 of 7 Document 24
other costs that class actions generate for both parties. 15 U.S.C. § 1692k(a). In other words, it is

not an insignificant case.

                                            ANALYSIS

       The FDCPA “is designed to protect consumers from abusive and unfair debt collection

practices.” 15 U.S.C. § 1692(e). A debt collector’s communications are tested for compliance

with the FDCPA under the “unsophisticated consumer” standard. Zemeckis v. Global Credit &

Collection Corp., 679 F.3d 632, 635 (7th Cir. 2012). Under this standard, the letter “must be clear

and comprehensible to an individual who is ‘uniformed, naïve, [and] trusting,’ but not without a

rudimentary knowledge about the financial world or incapable of making basic deductions and

inferences.” Id. (quoting Veach v. Sheeks, 316 F.3d 690, 693 (7th Cir. 2003)). An unsophisticated

consumer is not a “dimwit” who interprets letters “in a bizarre or idiosyncratic fashion” but is

instead a person who possesses “reasonable intelligence.” Boucher v. Fin. Sys. of Green Bay, Inc.,

880 F.3d 362, 366 (7th Cir. 2018) (quoting Pettit v. Retrieval Masters Creditor Bureau, Inc., 211

F.3d 1057, 1060 (7th Cir. 2000)).

       Schmeling alleges that the statement in UCB’s July 7, 2019 letter that “[w]e are not

obligated to renew this offer” is materially false, deceptive, and misleading “because UCB is

always obligated by the creditor to renew the offer stated in the [l]etter” and “because it influences

the unsophisticated consumer’s decision to pay the [d]ebt.” Dkt. No. 18 at 4–5. UCB argues that

Schmeling has failed to state a claim upon which relief can be granted because the letter at issue

is not deceptive.

       In Johnson v. Enhanced Recovery Co., LLC, 961 F.3d 975 (7th Cir. 2020), the Seventh

Circuit said that “complaints alleging misleading communications under § 1692e are rarely subject

to dismissal for failure to state a claim because in this circuit, whether a communication is false,

deceptive, or misleading under the FDCPA is a question of fact.” Id. at 980 (citations omitted).
                                                  4

         Case 1:20-cv-00768-WCG Filed 10/30/20 Page 4 of 7 Document 24
“Despite this general rule,” however, the court also recognized that “a claim under § 1692e may

be dismissed when it is clear from the face of the communication that no reasonable person,

however unsophisticated, would be deceived by the allegedly false or misleading statement.” Id.

at 980–81 (citing Heredia v. Capital Mgmt. Servs., L.P., 942 F.3d 811, 814 (7th Cir. 2019); Taylor

v. Cavalry Inv., L.L.C., 365 F.3d 572, 574–75 (7th Cir. 2004) (“If it is apparent from a reading of

the letter that not even a ‘significant fraction of the population’ would be misled by it . . . the court

should reject it without requiring evidence beyond the letter itself.”)). In this case, it is clear that

not even “a significant portion of the population” would be deceived by the allegedly false or

misleading letter, because UCB used the safe-harbor language created by the Seventh Circuit in

Evory v. RJM Acquisitions Funding L.L.C., 505 F.3d 769 (7th Cir. 2007).

        In Evory, the Seventh Circuit addressed whether a letter that included a settlement offer

with an expiration date was misleading to the unsophisticated consumer. Id. at 775–77. While the

court recognized that “[t]here is nothing improper about making a settlement offer,” it expressed

its concern that the settlement language contained in a letter may be misleading because

“unsophisticated consumers may think that if they don’t pay by the deadline, they will have no

further chance to settle their debt for less than the full amount.” Id. at 775. The court also

recognized that “the settlement process would disintegrate if the debt collector had to disclose the

consequences of the consumer’s rejecting [its] initial offer.” Id. To balance these concerns, the

court fashioned safe-harbor language—“[w]e are not obligated to renew this offer”—for debt

collectors to use when making settlement offers. Id. at 776. The court explained this statement

would inform the unsophisticated consumer that there was a “renewal possibility but that it [was]

not assured.” Id.

        The Seventh Circuit recently confirmed the use of the Evory safe-harbor language in

Preston v. Midland Credit Management, Inc., 948 F.3d 772 (7th Cir. 2020). There, as in this case,
                                                   5

         Case 1:20-cv-00768-WCG Filed 10/30/20 Page 5 of 7 Document 24
the plaintiff claimed the settlement offer contained in the debt collection letter he received violated

the FDCPA. The challenged letter in that case also included the language “Act Now” and “TIME

SENSTIVE DOCUMENT” and further provided time limits to suggest settling the debt as soon as

possible. Id. at 785. Although the court concluded that the inclusion of the additional language

on the envelope violated 15 U.S.C. § 1692f(8) of the FDCPA, it reaffirmed its holding that the use

of the safe-harbor language avoided any violation of § 1692e. In so ruling, the court rejected the

plaintiff’s argument that the additional wording on the envelope rendered the safe harbor language

“meaningless” and ineffectual. Id. at 785–86. Instead, the court held the safe-harbor language

was “accurately and appropriately used.” Id. at 786. The court reasoned that the Evory safe-harbor

language’s purpose was to cure misunderstandings that unsophisticated consumers might have

about the meaning of settlement offers, and its placement relative to the settlement offer language

did not diminish its effect. Id. at 785–86.

       Considering the Seventh Circuit’s holding in Evory, reaffirmed in Preston, Schmeling’s

claim should be dismissed. In this case, UCB’s letter contained the Evory safe-harbor language,

which was located directly after the settlement offer. The letter conveyed to the unsophisticated

consumer that there was a “renewal possibility but that it [was] not assured.” Evory, 505 F.3d at

776.

       Schmeling argues UCB’s use of the Evory safe-harbor language—“[w]e are not obligated

to renew this offer”—is materially false and deceptive because “Chase Bank required UCB to

always renew the offer,” as evinced by the multiple communications UCB sent her regarding the

debt. Dkt. No. 20 at 5. But it’s allegation that Chase required UCB to always renew the offer is

not plausible. The fact that multiple letters with more favorable offers were sent does not mean

that UCB or Chase Bank was required to renew the offer. Evory did not suggest that the safe-

harbor language could not be used in situations where multiple settlement letters are sent to the
                                                  6

         Case 1:20-cv-00768-WCG Filed 10/30/20 Page 6 of 7 Document 24
debtor. To the contrary, Evory envisioned this very situation where the debt collector would offer

“50 percent if you pay us by May 14, but if you don’t, we’ll probably offer you the same or even

better deal later, and if you refuse that, we’ll probably give up and you’ll never have to pay a cent

of the debt you owe,” noting that if such disclosure was required there would be no point in making

offers. 505 F.3d at 775. Because there would be no point in making offers if § 1692e required

debt collectors to assure consumers settlement offers would be renewed, the Seventh Circuit

fashioned the Evory safe-harbor language to protect “the unsophisticated consumer . . . against

receiving a false impression of [their] options. Id. at 776. Because UCB used the Evory safe-

harbor language in its collection letters, it did not violate § 1692e of the FDCPA. Schmeling’s

second amended complaint fails to state a claim upon which relief can be granted and will therefore

be dismissed.

                                         CONCLUSION

       For these reasons, UCB’s motion to dismiss (Dkt. No. 15) is GRANTED. The case is

dismissed. The Clerk is directed to enter judgment accordingly.

       SO ORDERED at Green Bay, Wisconsin this 30th day of October, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court




                                                 7

         Case 1:20-cv-00768-WCG Filed 10/30/20 Page 7 of 7 Document 24
